        Case 1:19-cv-00200-MAB Document 52              Filed 04/21/21    Page 1 of 14

                                                                  NONCONFIDENTIAL


           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
                                           )
CARPENTER TECHNOLOGY CORP.,                )
CRUCIBLE INDUSTRIES LLC,                   )
ELECTRALLOY, A DIVISION OF G.O.            )
CARLSON, INC., NORTH AMERICAN              )
STAINLESS, UNIVERSAL STAINLESS &           )
ALLOY PRODUCTS, INC. AND VALBRUNA )
SLATER STAINLESS, INC.,                    )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   )
                                           )
UNITED STATES,                             ) Court No. 19-00200
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
VENUS WIRE INDUSTRIES PVT. LTD. AND )
ITS AFFILIATES PRECISION METALS,           )
SIEVES MANUFACTURERS (INDIA)               )
PVT. LTD., AND HINDUSTAN INOX LTD.,        )
                  Defendant-Intervenors.   )
__________________________________________)

                 PLAINTIFFS’ SUBMISSION OF RECORD DOCUMENTS

       Plaintiffs Carpenter Technology Corporation, Crucible Industries LLC, Electralloy, a

Division of G.O. Carlson, Inc., North American Stainless, Universal Stainless & Alloy Products,

Inc. and Valbruna Slater Stainless, Inc. hereby submit copies of the following documents cited in

the U.S. Department of Commerce’s (“Commerce’s) Results of Redetermination Pursuant to

Court Remand:1

1 See Results of Redetermination Pursuant to Court Remand: Stainless Steel Bar from India:
Carpenter Technology Corporation, et al v. United States (Dep’t Commerce Jan. 28, 2021)
(“Remand Results”) (ECF No. 34).
        Case 1:19-cv-00200-MAB Document 52            Filed 04/21/21       Page 2 of 14

                                                                 NONCONFIDENTIAL


Attachment            Document Description                   Remand C.R.         Remand P.R.
    No.                                                        Number              Number
     1     Venus Group’s Comments on Draft Remand                n/a                 8
           Determination (Dec. 30, 2020)
     2     Final Redetermination Analysis                          11                 11
           Memorandum for the Venus Group (Jan. 27,
           2021) (cited as “Remand Order Final
           Calculation Memorandum” (Jan, 27, 2021) in
           the Remand Results)2


This submission was requested by Mr. Geoffrey Goell, the Case Manager, on April 20, 2021, in

an email to Plaintiffs’ counsel.

                                                  Respectfully submitted,


                                                  /s/ Grace W. Kim
                                                  LAURENCE J. LASOFF
                                                  GRACE W. KIM
                                                  KELLEY DRYE & WARREN LLP
                                                  3050 K Street N.W., Suite 400
                                                  Washington, D.C. 20007
                                                  (202) 342-84000

                                                  Counsel for Plaintiffs

Dated: April 21, 2021




2    On April 20, 2021, Plaintiffs’ counsel confirmed with Counsel to Defendant that the
“Remand Order Final Calculation Memorandum,” dated January 27, 2021 that is cited in the
Remand Results should have been cited as the “Final Redetermination Analysis Memorandum
for the Venus Group,” dated Jan. 27, 2021.


                                            -2-
Case 1:19-cv-00200-MAB Document 52   Filed 04/21/21   Page 3 of 14




       ATTACHMENT 1
          Case 1:19-cv-00200-MAB Document 52                    Filed 04/21/21        Page 4 of 14
                       Barcode:4070413-01 A-533-810 REM - Remand      -   Slip Op 20-158
Eric C. Emerson
202 429 8076
eemerson@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                                            Case No. A-533-810
                                                            Remand – Slip Op. 20-158
                                                            Total No. Pages: 6
                                                            AD/CVD Enforcement

                                                            PUBLIC DOCUMENT


                                            December 30, 2020
Via Electronic Filing

The Honorable Wilbur L. Ross Jr.
Secretary of Commerce
U.S. Department of Commerce
Attention: Import Administration
14th Street and Constitution Ave., N.W.
Washington, D.C. 20230

         Re:      Stainless Steel Bar from India:
                  Comments on Draft Remand Determination


Dear Secretary Ross:

         On behalf of our client Venus Wire Industries Pvt. Ltd. and its affiliates Precision Metals,

Sieves Manufacturers (India) Pvt. Ltd., and Hindustan Inox Ltd. (hereinafter “Venus Group”),

we submit the following comments on the Department’s draft remand determination issued in the

above-captieond proceeding.1 These comments are timely filed.




         1
           Draft Results of Redetermination Pursuant to Court Remand Stainless Steel Bar from India Venus Wire
Industries Pvt. Ltd. v. United States Court No. 19-00200, Slip Op. 20-158 (CIT November 4, 2020) (“Draft Remand
Results”).



      Filed By: wdownie@steptoe.com, Filed Date: 12/30/20 4:53 PM, Submission Status: Approved
        Case 1:19-cv-00200-MAB Document 52                  Filed 04/21/21      Page 5 of 14
                    Barcode:4070413-01 A-533-810 REM - Remand     -   Slip Op 20-158

The Honorable Wilbur Ross
December 30, 2020
Page 2


I.      THE DEPARTMENT’S DRAFT REMAND FAILS TO JUSTIFY ANY CHANGE
        FROM THE ORIGINAL DETERMIANTION

        Before the Court, Venus Group objected to the Department’s request for a voluntary

remand, as the Department did not indicate any specific error in the final results of the above-

ationed administrative review. In this remand, the Department again fails to identify any specific

error in its prior results. Rather, it states only that these remand results state that “calculating a

surrogate COP for the sales in question is a better proxy that reasonably reflects costs associated

with the production of merchandise subject to this administrative review, and reflects a built-in

increase to deter non-compliance.” Remand Results at 8. The Department further argues that

“this revised rate will potentially induce the Venus Group in future segments to source from

producers of subject merchandise that will cooperate in these proceedings by providing

necessary information to it and subsequently, Commerce.” Remand Results at 9.

        Neither of these statements indicates where the Department found legal or factual error

with its prior determination, which is also consistent with its position before the Court, where it

also did not identify any legal or factual error committed. Rather, the Department simply

decided to take a remand to change its findings. This is entirely contrary to the principle of

finality that is a core principle of administrative decision-making. In this case, without

professing error, the Department has effectively conducted a “do over,” which should not be

permitted.

        Furthermore, the Department’s decision to reconsider its prior determination, and to

increase the Venus Group’s dumping margin from 5.35 percent to 24.60 percent, is

fundamentally unfair to Venus Group. In reliance on this margin, Venus Group elected not to




     Filed By: wdownie@steptoe.com, Filed Date: 12/30/20 4:53 PM, Submission Status: Approved
            Case 1:19-cv-00200-MAB Document 52                         Filed 04/21/21        Page 6 of 14
                         Barcode:4070413-01 A-533-810 REM - Remand           -   Slip Op 20-158

The Honorable Wilbur Ross
December 30, 2020
Page 3


contest the final results of this review, concluding that the cost of litigation likely outweighed the

value that could be obtained from challenging, for example, the Department’s decision to make

an adverse facts available determination – a decision that has been overturned by the Court in

separate litigation on highly analogous facts.2 The Department has now changed the rules of the

game after the deadline for a summons and complaint has passed, which is fundamentally unfair

to the Venus Group. What the Department has done is effectively to require every party to every

proceeding to file a protective summons and complaint on the off chance that the Department

will, at its whim, change its decision in a voluntary remand. This is not the way that litigation

should be conducted, is not conducive to effective administrative decision making, and is a waste

of judicial resources.


II.        CONCLUSION

           In accordance with appropriate administrative decision making, the Department should

reverse this remand determination, and re-adopt the original results of the above-captioned

review.

           In accordance with 19 C.F.R. § 351.303(f)(3)(ii), Venus Group has served a copy of this

submission on each of the parties listed in the attached Certificate of Service.

           Thank you for your attention to this matter. If the Department has any questions

regarding this submission or requires any additional information, please do not hesitate to contact

the undersigned.


                                                                  Respectfully submitted,

2
    Venus Wire Industries Pvt. Ltd., et al. v. United States, Slip Op. 20-118 (Aug. 14, 2020).



        Filed By: wdownie@steptoe.com, Filed Date: 12/30/20 4:53 PM, Submission Status: Approved
       Case 1:19-cv-00200-MAB Document 52              Filed 04/21/21      Page 7 of 14
                 Barcode:4070413-01 A-533-810 REM - Remand   -   Slip Op 20-158

The Honorable Wilbur Ross
December 30, 2020
Page 4




                                                   Eric C. Emerson
                                                   Luke M. Tillman


                                                   Counsel to Venus Wire Industries Pvt. Ltd.
                                                   Precision Metals, Sieves Manufacturers
                                                   (India) Pvt. Ltd., and Hindustan Inox Ltd.




    Filed By: wdownie@steptoe.com, Filed Date: 12/30/20 4:53 PM, Submission Status: Approved
       Case 1:19-cv-00200-MAB Document 52                 Filed 04/21/21      Page 8 of 14
                 Barcode:4070413-01 A-533-810 REM - Remand      -   Slip Op 20-158



                          REPRESENTATIVE CERTIFICATION

        I, Eric C. Emerson, with Steptoe & Johnson LLP, counsel to Precision Metals, Sieves

Manufacturers (India) Pvt. Ltd., and Hindustan Inox Ltd., certify that I have read Venus Group’s

December 30, 2020 Comments on Draft Remand Redetermination, pursuant to the Remand

02/01/17 – 01/31/18 Administrative Review of Stainless-Steel Bar from India, case number A-533-

810.


         In my capacity as counsel of this submission, I certify that the information

 contained in this submission is accurate and complete to the best of my knowledge. I am

 aware that U.S. law (including, but not limited to, 18 U.S.C. 1001) imposes criminal

 sanctions on individuals who knowingly and willfully make material false statements to

 the U.S. Government. In addition, I am aware that, even if this submission may be

 withdrawn from the record of the AD/CVD proceedings, the Department may preserve

 this submission, including a business proprietary submission, for purposes of determining

 the accuracy of this certification. I certify that a copy of this signed certification will be

 filed with this submission to the U.S. Department of Commerce.




       Signature:



       Date:             ______12/30/2020__________________________




  Filed By: wdownie@steptoe.com, Filed Date: 12/30/20 4:53 PM, Submission Status: Approved
       Case 1:19-cv-00200-MAB Document 52              Filed 04/21/21       Page 9 of 14
                  Barcode:4070413-01 A-533-810 REM - Remand   -   Slip Op 20-158




                               CERTIFICATE OF SERVICE

                                Stainless Steel Bar from India

                                          A-533-810

                                    REM Slip Op. 20-158

       I, William Downie, hereby certify that on December 30, 2020, I caused a copy of the
attached filing to be served, via electronic mail, on the parties listed below:

Grace W. Kim, Esq.                           Peter Koenig, Esq.
Kelley Drye & Warren LLP                     Squire Patton Boggs (US) LLP
3050 K Street, NW                            2550 M Street, NW
Washington, DC 20007-5108                    Washington, DC 20037

John M. Gurley, Esq.
Arent Fox LLP
1717 K Street, NW
Washington, DC 20006-5344




                                                                            __/s/ William Downie

                                                                                 William Downie
                                                                                 Project Assistant
                                                                          Steptoe & Johnson LLP




    Filed By: wdownie@steptoe.com, Filed Date: 12/30/20 4:53 PM, Submission Status: Approved
Case 1:19-cv-00200-MAB Document 52   Filed 04/21/21   Page 10 of 14




        ATTACHMENT 2
        Case 1:19-cv-00200-MAB Document 52                        Filed 04/21/21        Page 11 of 14
              Barcode:4081393-01 A-533-810 REM - Remand 2/1/17 - 1/31/18 Slip Op 20-158



                                                                                                   A-533-810
                                                                                      AR: 2/1/2017-1/31/2018
                                                                                      Remand Slip Op. 20-158
                                                                                        Proprietary Document
                                                                                                      OI: HP
                                                                                         PUBLIC VERSION
January 27, 2021

MEMORANDUM TO:                     The File

THROUGH:                           Nancy Decker
                                   Program Manager
                                   AD/CVD Operations, Office I

FROM:                              Hermes Pinilla
                                   Senior International Trade Compliance Analyst
                                   AD/CVD Operations, Office I

SUBJECT:                           Administrative Review of the Antidumping Duty Order on
                                   Stainless Steel Bar from India: Final Redetermination Analysis
                                   Memorandum for the Venus Group

I.      Final Remand Margin Statistics:

                 1. Total dumping margin:                              $[                 ]
                 2. Total USP value:                                   $[                 ]
                 3. Weighted-average margin:                           24.60%

II.     Background

On November 4, 2020, the Court of International Trade (CIT) granted the Department of
Commerce’s (Commerce) motion for a voluntary remand finding that there is a compelling
justification for the remand request, that the need to accurately calculate margins is not
outweighed by the interest in finality, and that the scope of the requested remand is appropriate.1
Specifically, the CIT remanded the Final Results2 to Commerce to further explain or reconsider
its revised partial adverse facts-available (AFA) methodology in the Final Results.3

For this final redetermination, we made the following changes to the margin calculation:



1
  See Carpenter Technology Corporation, et al. v. United States, and Venus Wire Industries Pvt. Ltd., et al., Court
No. 19-00200, Slip Op. 20-158 (CIT November 4, 2020) (Remand Order).
2
  See Stainless Steel Bar from India: Final Results of Administrative Review of the Antidumping Duty Order; 2017-
2018, 84 FR 56179 (October 21, 2019), and accompanying Issues and Decision Memorandum (IDM) (Final Results
IDM).
3
  Id.



        Filed By: Hermes Pinilla, Filed Date: 1/28/21 10:08 AM, Submission Status: Approved
   Case 1:19-cv-00200-MAB Document 52                Filed 04/21/21     Page 12 of 14
          Barcode:4081393-01 A-533-810 REM - Remand 2/1/17 - 1/31/18 Slip Op 20-158



1. We deleted certain programming language from section 4-D of the margin program
   because it was improperly discarding the majority of the Venus Group’s (Venus Wire
   Industries Pvt. Ltd., and its affiliates Precision Metals, Hindustan Inox Ltd., and Sieves
   Manufactures (India) Pvt. Ltd.) (collectively, the Venus Group) U.S. sales from the
   margin calculation. Specifically, we deleted the following lines from the margin
   computer program:
/*-------------------------------------------------------------------------*/
/* 4-D: DEFINE CUSTOMS ENTERED VALUE FOR ADMINISTRATIVE REVIEWS            */
/*-------------------------------------------------------------------------*/

%US6_ENTVALUE

DATA USSALES USBAR;
SET USSALES;

   IF PRODUCER NE 'VENUS' THEN OUTPUT USBAR;
           ELSE OUTPUT USSALES;


2. We also matched sales by manufacturer. Specifically, we invoked the
   manufacturer/producer codes in the comparison market program, the margin program,
   and the partial AFA derivation program.
   %LET HMMANUF = PRODUCER;

   %LET COST_MANUF = PRODUCER;

   %LET       USMANUF   = PRODUCER;


3. As we explained in the final redetermination results, we determined that it is appropriate
   not only to increase total COP but the other components of cost (variable cost of
   manufacturing (VCOM), fixed overhead, variable overhead) when implementing the
   partial AFA. We find that making this change in the programming language is
   appropriate because the VCOM variable is used to calculate a difference in merchandise
   (DIFMER) adjustment when matching U.S. sales to similar home market sales by control
   numbers, and because the DIFMER adjustment is subtracted from home market prices as
   part of our calculation of normal value, not making these changes to the programming
   language does not provide the most accurate results when applying partial AFA.
   Therefore, to ensure more accuracy in applying the partial AFA methodology, we made
   certain changes to the programming language for these final remand redetermination
   results. Specifically, we made the following changes in the Partial AFA Derivation
   Program:
   * DO NOT RELY ON NEGATIVE NET HM PRICES*;

   DATA POSNETPRICE NEGNETPRICE;
   SET HMBELOW;
   IF HMNPRICOP LT 0 THEN OUTPUT NEGNETPRICE;
   ELSE OUTPUT POSNETPRICE;

   DATA AFA;
   SET POSNETPRICE;
   AFAVCOMPERCENT = (AVGVCOM - HMNPRICOP)/AVGVCOM;
   AFATCOMPERCENT = (AVGTCOM - HMNPRICOP)/AVGTCOM;
   AFATCOPPERCENT = (AVGCOST - HMNPRICOP)/AVGCOST;

   PROC MEANS NOPRINT DATA = AFA;



                                             2
   Filed By: Hermes Pinilla, Filed Date: 1/28/21 10:08 AM, Submission Status: Approved
          Case 1:19-cv-00200-MAB Document 52                 Filed 04/21/21   Page 13 of 14
                Barcode:4081393-01 A-533-810 REM - Remand 2/1/17 - 1/31/18 Slip Op 20-158



          VAR AFAVCOMPERCENT AFATCOMPERCENT AFATCOPPERCENT;
          OUTPUT OUT = AFAPLUG (DROP=_TYPE_ _FREQ_) MAX = AFAVCOMPERCENT AFATCOMPERCENT
          AFATCOPPERCENT;

          PROC PRINT DATA = AFAPLUG;
          TITLE3 "AFA VCOM, TCOM, AND COP RATES FOR UNAFFILIATED SUPPLIERS' COST, DERIVED FROM
          BELOW COST HM SALES DATASET (HMBELOW)";


III.      Differential Pricing

To determine whether the average-to-average (A-to-A) method is appropriate to calculate a
weighted-average dumping margin for the Venus Group,4 Commerce conducted the differential
pricing analysis.5 The results of the differential pricing analysis for Venus are as follows:

                                                                         U.S. Sales Passing the
        Value of Passing Sales                Value of All Sales
                                                                        Cohen’s d Test by Value
           $[                ]                $[               ]                68.29%

The weighted-average dumping margins calculated using the three methodologies are shown
below:

    Comparison Method
                                         Mixed Alternative Method
                                          (Average-to-Transaction
                                                                        Average-to-Transaction
          Standard Method               Method for U.S. Sales That
                                                                          Alternative Method
    (Average-to-Average Method            Pass Cohen’s d Test and
                                                                        (Average-to-Transaction
         for All U.S. Sales)            Average-to-Average Method
                                                                       Method for All U.S. Sales)
                                         for Sales That Do not Pass
                                             the Cohen’s d Test)
                24.60%                             26.04%                        26.92%

For the Venus Group, based on the results of the differential pricing analysis, Commerce finds
that 68.29 percent of the value of U.S. sales pass the Cohen’s d test, confirming the existence of
a pattern of prices that differ significantly among purchasers, regions, or time periods. Further,
Commerce determines that there is no meaningful difference between the weighted-average
dumping margin calculated using the average-to-average method and the weighted-average
dumping margin calculated using an alternative comparison method based on applying the
average-to-transaction method to those U.S. sales which passed the Cohen’s d test and the
average-to-average method to those sales which did not pass the Cohen’s d test. Thus, for these




4
    See 19 CFR 351.414(c)(1).
5
    See the Preliminary Decision Memorandum at 15-17.


                                                        3
          Filed By: Hermes Pinilla, Filed Date: 1/28/21 10:08 AM, Submission Status: Approved
       Case 1:19-cv-00200-MAB Document 52              Filed 04/21/21     Page 14 of 14
            Barcode:4081393-01 A-533-810 REM - Remand 2/1/17 - 1/31/18 Slip Op 20-158



final results, Commerce is applying the average-to-average method (Average-to-Average for All
U.S. Sales) to calculate the weighted-average dumping margin for Venus Group.

IV.    Disclosure Materials

Electronic copies of the following documents will be released as disclosure materials to the
respondent and interested parties’ representatives who have access to the respondent’s business-
proprietary materials under the Administrative Protective Order:

       A.     Final Redetermination Analysis Memorandum, draft liquidation instructions and
                exhibit (business proprietary document and public version)
       B.     Comparison-market program (business proprietary document and public version)
       C.     Comparison-market log and output (business proprietary document only–no public
                version)
       D.     Margin-calculation program (business proprietary and public version)
       E.     Margin-calculation log and output (business proprietary document only–no public
                version)
       G.     AFA Deviation Program (public document)
       H.     AFA Deviation Program log and output (business proprietary document only-no
                public version)


Attachments




                                                4
       Filed By: Hermes Pinilla, Filed Date: 1/28/21 10:08 AM, Submission Status: Approved
